DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
Response to Amendment
	The amendment filed 05/14/2021 has been entered.  Claims 1-5 and 7-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1).
Regarding claims 1-2, 4, and 13, Apostolo et al. disclose fluoroelastomer compositions comprising a fluoroelastomer having a number average molecular weight from 12,000 to 30,000 which is within the claimed range [0062-0063].  The amount of iodine in the fluoroelastomer is from 0.15 to 4 wt% with respect to the total weight of the fluoroelastomer which significantly overlaps the claimed range [0074-075].  The fluoroelastomer may be cured with peroxides, such as dibenzoyl peroxide [0087-0089].  Apostolo et al. disclose pigments may be added [0090].

	However, Apostolo et al. do not disclose the amount of the pigment.  Fujimoto et al. teach the amount of the pigment is 5 parts by weight per 100 parts of the fluoroelastomer as shown in Example 4 [0048]. Fujimoto et al. is concerned with fluoroelastomer compositions [0001].  Apostolo et al. and Fujimoto et al. are analogous art concerned with the same field of endeavor, namely peroxide curable fluoroelastomer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the pigment in the amount per the teachings of Fujimoto et al. to obtain the desired color.
	Regarding claim 3, Apostolo et al. disclose fluoroelastomers is selected from among (a) VDF-Based copolymers, comprising recurring units derived from VDF, from the monomer (M) and optionally from at least one additional (per)fluorinated monomer different from monomer (M) and VDF (comonomer (C)); (2) TFE-based copolymers, comprising recurring units derived from TFE, from the monomer (M) and optionally from at least one additional (per)fluorinated 2-C8 perfluoroolefins; (b) hydrogen-containing C2-C8 olefins, (c) chloro and/or bromo and/or iodo-fluoroolefins; (d) (per)fluoroalkylvinyl ethers (PAVE) of formula CF2=CFORf, wherein Rf is a C1-C6 (per)fluoroalkyl group; (e) (perfluoro)fluoro-oxy-alkylvinylethers of formula CF2=CFOX, wherein X is a C1-C12 ((per)fluoro)-oxyalyl comprising catenary oxygen atoms; (per)fluorodioxoles; (g) C2-C8 non-fluorinated olefins.  For the TFE-based copolymers, the at least one comonomer is selected from the group consisting of classes (d), (d), (e), (g) as shown above [0048].
	Regarding claim 5, Apostolo et al. disclose other ingredients generally comprised in the peroxide curable composition includes (a) curing coagents in amounts generally of between 0.5 and 10 wt% relative to the fluoroelastomer; (b) optionally, a metallic compound in amounts of between 1 wt% to 15 wt% relative to the weight of the fluoroelastomer, chosen from oxides or hydroxides of divalent metals combined with a salt of weak acid; (c) optionally acid acceptors of the metal non-oxide type [0090].
	Regarding claim 10, Apostolo et al. disclose a cured article obtained by molding and curing the fluoroelastomer composition [0103].
	Regarding claim 12, Apostolo et al. disclose the comonomers include (a) tetrafluoroethylene, hexafluoropropene, hexafluoroisobutylene; (b) vinyl fluoride, trifluoroethylene, perfluoroalkyl ethylenes of formula CH2=CH-Rf, wherein Rf is a C1-C6 perfluoroalkyl group; (c) chlorotrifluoroethylene; (d) Rf is CF3, C2F5, or C3F7; (e) X is perfluoro-2-propoxypropyl group; (f) Rf3, Rf4 Rf5, Rf6 are –CF3, -C2F5, –C3F7, -OCF3, or –OCF2CF2OCF3; (g) ethylene or propylene [0048].
Regarding claim 14, Apostolo et al. disclose the curing coagent includes, triallyl cyanurate, triallyl isocyanurate, tris(diallylamine)-s-triazine, triallyl phosphite, N,N-diallylacrylamide, N,N,N’,N’-tetrallylmalonamide, trivinyl isocyanurate, 2, 4,6-trivinyl methyltrisiloxane, ; or bis-olefins [0054, 0090].
	Regarding claim 15, Apostolo et al. disclose from 2 wt% to 10 wt% of metallic compound relative to the weight of the fluoroelastomer [0090].
	Regarding claims 16-17, Apostolo et al. disclose the metallic compound is chosen from oxides or hydroxides of Mg, Zn, Ca, or Pb, optionally combined with a salt of a weak acid of Ba, N, K, Pb, Ca stearates, benozoates, carbonates, oxalates, or phosphites [0090].
	Regarding claim 18, Apostolo et al. disclose the acid acceptor includes 1,8-bis(dimethylamino)naphthalene or octadecylamine [0090].
	Regarding claim 19, Apostolo et al. disclose the metallic compound is chosen from oxides or hydroxides of Mg, Zn, Ca, or Pb, optionally combined with a salt of a weak acid of Ba, N, K, Pb, Ca stearates, benozoates, carbonates, oxalates, or phosphites [0090]. Apostolo et al. disclose the acid acceptor includes 1,8-bis(dimethylamino)naphthalene or octadecylamine [0090].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1 above.
Regarding claim 7, Apostolo et al. disclose a fluoroelastomer composition a shown above in claim 1.  Apostolo et al. disclose the cured articles are generally obtained by molding and curing the peroxide curable composition [0103].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1 above.
Regarding claim 8, Apostolo et al. disclose a fluoroelastomer composition as shown above in claim 1.  Apostolo et al. disclose the cured articles are generally obtained by molding and curing the peroxide curable composition [0103].
  However, Apostolo et al. do not disclose simultaneously molding and curing the composition at a temperature of at most 130°C, demolding the composition to obtain a pre-formed article, and post-curing the pre-formed article in an oven at a temperature of at most 170°C.  Additionally, Fujimoto et al. teach vulcanization molding (simultaneously molding and curing) using a vulcanizing press into a predetermined shape (demolding the composition to obtain a pre-formed article).  Vulcanization is generally carried out by press vulcanization performed at about 100 to 250°C which overlaps the claimed range.  Oven vulcanization (secondary vulcanization, post-curing) is performed at about 150 to 250°C which overlaps the claimed range [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed perform the curing steps per the teachings of Fujimoto et al., and the motivation to do so would have been as Fujimoto et al. suggest method for preparing the cured article is suitable for peroxide curable compositions [0034].  
	Regarding the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 8 above, and further in view of Bourquard (EP 2468127 A1, See machine translation for citation).
Regarding claims 9 and 20, Apostolo et al. disclose a method as shown above in claim 8.
	However, Apostolo et al. do not disclose the shaped article is a jewelry item.  Bourquard teaches a piece of jewelry, such as a watch bracelet prepared form a fluoroelastomer composition (Abstract, Technical Field).  The fluoroelastomers may be cured by peroxide (One Embodiment of the invention).  Apostolo et al.  and Bourquard are analogous art concerned with the same field of endeavor, namely molded articles prepared from fluoroelastomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the step of making a watch bracelet as per the teachings of Bourquard with the composition per the teachings of Apostolo et al., and the motivation to do so would have been as Bourquard suggests such compositions are compatible with FDA or similar standards (State of the technique, State of the art).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1 above.
Regarding claim 11, Apostolo et al. discloses a fluoroelastomer composition a shown above in claim 1.  Apostolo et al. discloses a method for processing the fluoroelastomer composition includes liquid injection molding, screen printing, or form-in-place [0104].

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) Applicant’s showing of unexpected results (page 9) is not persuasive.  Instant claim 1 recites any (per)fluoroelastomer have a specific amount of iodine atoms.  The organic peroxide includes 8 different choices in a certain amount.  However, the evidence is limited to TFEVDF/HFP fluoroelastomer.  For Examples 3 and 4, only dibenzoyl peroxide is used which is taught in the prior art.  No trend has been shown for all the possibilities of the claimed fluoroelastomer composition.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).
B) Applicant’s argument that Apostolo does not differentiate any of the peroxides by their suitability for curing composition (page 10) is not persuasive.  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The 
B) Applicant’s argument that there is no hint or suggestion to choose dibenzoyl peroxide for the purpose of the generating radicals by thermal decomposition, and specifically at relatively low temperatures (page 10) is not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Claim 1 is drawn to the composition itself and not the process of using the composition.  Additionally, in regard to claim 8, Fujimoto teaches the curing temperature which overlaps the claimed range wherein similar properties are expected.
C) Applicant’s argument that there is no hint or suggestion in Apostolo, Abe, Fujimoto, or the combination for one skilled in the art to arrive at the particular combination of the perfluoroelastomer having a number averaged molecular weight of 10,000 to 30,000 and comprising iodine atoms in an amount of 0.5 to 10.0 wt%. at least one peroxide (O) in an amount of 1.8 to 4.0 phr and at least one colorant selected from pigments and dyes, in an amount of 0.1 to 10 phr (page 11) is not persuasive.  Apostolo discloses the number average molecular weight of the perfluoroelastomer.  Apostolo discloses the amount of iodine in the fluoroelastomer.  Apostolo discloses peroxides as well as pigments in the composition.  Abe teaches the amount of the organic peroxide, and Fujimoto teaches the amount of the pigment.  Therefore, the particular combination is taught by the prior art with suitable amount of peroxide for curing and pigment for the desired color.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767